Plaintiff appellant, in his application for rehearing, contends that we erred in three particulars, to-wit: 1. In holding that the timber had not been cut by the Lake Superior Piling Company about 1912. 2. In holding that the hardwood timber was merchantable on June 20, 1902, the date of sale from Richard Brown to William L. Jay. 3. In not sustaining the plea of prescription of one year against the claim of the Lake Superior Piling Company.
As to the first two contentions, after a careful review of the record, we find no error committed by us. *Page 925 
As to the third contention, after a careful search of the record we fail to find wherein the plaintiff filed such a plea. Naturally, we did not and could not consider such a plea. The plea of prescription must be specially pleaded and the plea cannot be supplied, ex officio, by the Court.
Rehearing refused.